     Case 3:20-cv-05399-MCR-MJF Document 45 Filed 03/20/21 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

MARTIN JAMES DEKOM, SR.,

       Appellant,

v.                                               CASE NO. 3:20-cv-5399-MCR-MJF

NATIONSTAR MORTGAGE LLC,
d/b/a MR. COOPER,

     Appellee.
_________________________________/


                                            ORDER

       Through this appeal, Appellant Martin James Dekom, Sr., proceeding pro se,

challenges numerous orders and findings of the Bankruptcy Court which resulted in

the dismissal with prejudice of Dekom’s Bankruptcy Petition. See ECF Nos. 1-7 at

1 (notice of appeal); 9 at 2–6 (corrected designation of record on appeal). The matter

has been fully briefed and is ripe for a decision.1 On full consideration, the Court

affirms the Bankruptcy Court’s dismissal with prejudice of Dekom’s case.




       1
         The Court has appellate jurisdiction pursuant to 28 U.S.C. § 158(a). The Court has
determined after examination of the parties’ briefs and the record that oral argument is not needed
because “the facts and legal arguments are adequately presented in the briefs and record, and the
decisional process would not be significantly aided by oral argument.” Fed. R. Bank. P.
8019(b)(3).
     Case 3:20-cv-05399-MCR-MJF Document 45 Filed 03/20/21 Page 2 of 12




                                                                                 Page 2 of 12

I. Background

       Dekom filed his Chapter 13 Petition in the Bankruptcy Court in January 2019.

The proceeding was the latest chapter in a long-running, two-party dispute between

Dekom and Appellee Nationstar Mortgage LLC (“Nationstar”) arising from

Nationstar’s final judgment of foreclosure (“Foreclosure Judgment”) on Dekom’s

only real property: a parcel of residential real property in New York (the

“Property”). 2 Dekom subsequently filed amended Chapter 13 plans, culminating

with his Chapter 13 Plan, Sixth Amended (the “Sixth Plan”). On February 12, 2020,

the Bankruptcy Court held a final evidentiary hearing to consider, among other

things, confirmation of the Sixth Plan (the “February 12 Hearing”). See ECF No.

1-2. After the February 12 Hearing, the Bankruptcy Court entered its factual findings

and conclusions of law. See ECF No. 1-2. First, the Bankruptcy Court found that

Dekom “did not file his Petition nor is he seeking confirmation of the Sixth Plan in

good faith” based on his “motivation to prolong litigation against Nationstar and

perceptible insincerity in seeking Chapter 13 relief, his lack of sincere effort towards

selling the Property or confirming a plan, and his lack of sincere effort towards

selling the Property or confirming a plan, and his lack of bona fides in dealing with


       2
          As described by the Bankruptcy Court, “[Dekom] and Nationstar have been embroiled in
litigation over the Property and the Foreclosure Judgment since 2013.” See ECF No. 1-2 at 2.
CASE NO. 3:20cv5399-MCR-MJF
     Case 3:20-cv-05399-MCR-MJF Document 45 Filed 03/20/21 Page 3 of 12




                                                                                  Page 3 of 12

his primary creditor, Nationstar.” See ECF No. 1-2 at 11–21. Second, the Bankruptcy

Court found that “[t]he Sixth Plan is not feasible” based on Dekom’s “testimony,

demeanor and actions [that] reveal that he is not motivated to sell the Property, but

rather to continue his long-standing battle with Nationstar.”3 See ECF No. 1-2 at 21–

24. Finally, the Bankruptcy Court found that a stay of relief in favor of Nationstar

was warranted because Dekom “has failed to demonstrate that an effective

reorganization is possible” and instead “has amply demonstrated that he has no

genuine intent to reorganize his financial affairs.” See ECF No. 1-2 at 24–27. Based

on these findings of fact and conclusions of law, the Bankruptcy Court granted

Nationstar’s motion for relief from automatic stay, see ECF No. 1-4, denied

confirmation of the Sixth Plan, see ECF No. 1–5, and dismissed the case with

prejudice, see id.

       Additionally, after the February 12 Hearing, Dekom filed a “Notice and

Motion to Disqualify” the Trustee and her Staff Attorney. See ECF No. 15 at 139–

42. In his motion, Dekom accused the Trustee’s Staff Attorney of being untruthful,



       3
         The Bankruptcy Court additionally noted that “[t]he Sixth Plan may not be confirmable
due to its balloon payment provision,” but found that it was “unnecessary to rule on the global
issue of whether the Sixth Plan is unconfirmable because of its balloon payment provision”
because the Sixth Plan did not comply with other requirements of the Bankruptcy Code. See ECF
No. 1-2 at 24–25.

CASE NO. 3:20cv5399-MCR-MJF
     Case 3:20-cv-05399-MCR-MJF Document 45 Filed 03/20/21 Page 4 of 12




                                                                         Page 4 of 12

acting as co-counsel for Nationstar, conducting ex parte communications with the

Bankruptcy Court, and asking Dekom biased questions during cross-examination.

To support his accusation of ex parte communications, Dekom alleged that he

witnessed the Staff Attorney go in and out of a door “leading to the judge’s

chambers” in the Pensacola courthouse before the final evidentiary hearing:

      [The Staff Attorney’s] behavior at the Pensacola courthouse raises
      serious questions of impropriety. While waiting for the prior case to
      conclude, [Dekom] and his wife remained outside the courtroom.
      Present also were Nationstar’s counsel, Elizabeth Eckhart, Nationstar’s
      witness, Grant LaClave, and [the Staff Attorney]. Time and again, [the
      Staff Attorney] would confer with Eckhart and LaClave, then enter the
      limited access doorway next to the courtroom. Minutes later [the Staff
      Attorney] would emerge, and confer with them again. [The Staff
      Attorney] did this repeatedly. While it is unknown exactly who was
      behind the door leading to the judge’s chambers, a reasonable person
      would conclude that [the Staff Attorney] was acting as a go-between
      for Nationstar for ex parte purposes.

ECF No. 15 at 141.

      On April 20, 2020, The Bankruptcy Court denied Dekom’s motion to

disqualify the Trustee and her Staff Attorney and imposed sanctions under Fed. R.

Bank. P. 9011 based on Dekom’s “unfounded, offensive, vexatious, inappropriate

and sanctionable” suggestion that the Staff Attorney engaged in ex parte

communications with the Bankruptcy Court. See ECF No. 1-3 at 6. The Bankruptcy

Court first noted that it “ha[d] warned [Dekom] that continuing his pattern of false

CASE NO. 3:20cv5399-MCR-MJF
     Case 3:20-cv-05399-MCR-MJF Document 45 Filed 03/20/21 Page 5 of 12




                                                                                       Page 5 of 12

representations could result in sanctions, including dismissal of this case with

prejudice for at least one year.”4 ECF No. 1-3 at 8. The Bankruptcy Court then

explained that Dekom’s accusation of ex parte communications “crossed the line—

again” because

       there is no ‘door leading to’ this judge’s chambers in the Pensacola
       courthouse readily accessible to the public; certainly no such door
       outside the courtroom where people gather in preparation for
       bankruptcy hearings. The Pensacola courthouse has only one
       courtroom available for use by judges, including the undersigned, in
       conducting bankruptcy hearings. The door leading to chambers is inside
       4
         Previously, on December 27, 2019, the Bankruptcy Court entered an Order for Debtor to
Show Cause Why: 1) He Should Not be Declared a Vexatious Litigant; 2) Fed. R. Bankr. P. 9011
Sanctions Should Not be Imposed; and 3) This Case Should Not be Dismissed with Prejudice. See
ECF No. 14 at 143–55. In the Show Cause Order, the Bankruptcy Court, citing numerous examples
of Dekom’s egregious behavior, stated that “[t]he record is replete with [Dekom’s] disdain and
disrespect for this Court and the judicial process.” See id. at 152. The Bankruptcy Court further
stated that

       Since the Court granted Debtor’s counsel leave to withdraw from the Chapter 13
       case, Debtor has operated in disbelief of and disregard for the sanctity and propriety
       of court proceedings. In the myriad papers he has filed to date he has exhibited
       disrespectful conduct before this Court. By including his own deadlines for others
       to respond to his papers, he has acted as if he himself were a court and/or judge of
       his own court or of this Court. By filing numerous papers asserting and reasserting
       unsupportable claims and objections, some of which pertain to issues already
       adjudicated by the New York State courts, he has unnecessarily and frivolously
       multiplied the proceedings before this Court.
       ...
       Sanctions this Court is considering include: . . . dismissing this case with prejudice
       against refiling in any court and under any chapter of the Bankruptcy Court for a
       period of at least one (1) year.
       ...
       Debtor is on notice that all conduct outlined in this Order constitutes grounds for
       potential Rule 9011 sanctions.

Id. at 143–44, 149 (emphasis added).
CASE NO. 3:20cv5399-MCR-MJF
     Case 3:20-cv-05399-MCR-MJF Document 45 Filed 03/20/21 Page 6 of 12




                                                                                    Page 6 of 12

       the courtroom and has limited access by the judge, authorized staff and
       Court Security Officers. A reasonable inquiry would have shown that
       it would be utterly impossible for [the Staff Attorney], or any attorney,
       to reach the undersigned’s chambers from ‘a doorway next to’ the
       Pensacola courtroom.

ECF No. 1-3 at 7–8.

       The Bankruptcy Court therefore found that Dekom failed to conduct a

reasonable inquiry into the factual basis supporting his motion and “had absolutely

no evidence to support [his] allegations.” See ECF No. 1-3 at 9–10. Based on its

findings, the Bankruptcy Court concluded that “it is beyond dispute that [Dekom’s]

Motion violates the ‘bad faith/improper’ prong of Rule 9011. Accordingly,

“[p]ursuant to Fed. R. Bank. P. 9011(c) and in addition to the dismissal of this case

for cause pursuant to 11 U.S.C. §§ 105, 349,” the Bankruptcy Court dismissed

Dekom’s case with prejudice and prohibited Dekom from filing another case under

any chapter of the Bankruptcy Code for a period of one year in any court in the

United States. 5 See ECF No. 1-3 at 13.




       5
         The Bankruptcy Court found that the “safe harbor” requirement of Fed. R. Bankr. P.
9011(c)(1)(A) had been satisfied because the Order to Show Cause entered on December 17, 2019,
provided Dekom with more than twenty-one days’ notice that the Bankruptcy Court would
consider sanctions, including dismissal of his case with prejudice, if he were to continue filing
inappropriate documents. See ECF No. 1-3 at 11–12.
CASE NO. 3:20cv5399-MCR-MJF
     Case 3:20-cv-05399-MCR-MJF Document 45 Filed 03/20/21 Page 7 of 12




                                                                          Page 7 of 12

      The Bankruptcy Court subsequently overruled Dekom’s objections to its

rulings, see ECF No. 1-6, and awarded the Trustee a $600.00 administrative fee. See

ECF No. 15 at 429.

      Dekom now appeals the dismissal of his case, “including relevant orders and

findings.” See Appellant’s Br. [ECF No. 19] at 4.

II. Standard of Review

      In deciding a bankruptcy appeal, the Court applies the same standards as a

court of appeals, reviewing the legal conclusions of the Bankruptcy Court de novo,

its findings of fact for clear error, and its imposition of sanctions for an abuse of

discretion. See In re Ocean Warrior, Inc., 835 F.3d 1310, 1315 (11th Cir. 2016); In

re FFS Data, Inc., 776 F.3d 1299, 1303 (11th Cir. 2015). “A lower court’s decision

to impose sanctions will be affirmed unless the court “made a clear error of

judgment, or has applied the wrong legal standard.” In re Ocean Warrior, 835 F.3d

at 1315 (citation omitted). “A district court may affirm a bankruptcy court order on

‘any ground supported by the record.’ ” Martin v. Martin, 618 B.R. 326, 330 (S.D.

Fla. 2020) (quoting In re Gosman, 382 B.R. 826, 839 n.3 (S.D. Fla. 2007)); see In

re Sunshine Jr. Stores, Inc., 456 F.3d 1291, 1304 (11th Cir. 2006) (“A correct

judgment may be affirmed on any ground regardless of the grounds addressed,

adopted or rejected by the district court.”).
CASE NO. 3:20cv5399-MCR-MJF
     Case 3:20-cv-05399-MCR-MJF Document 45 Filed 03/20/21 Page 8 of 12




                                                                                      Page 8 of 12

III. Discussion

       The Bankruptcy Court did not abuse its discretion when it dismissed Dekom’s

case with prejudice and imposed a one-year injunction against refiling under any

chapter of the Bankruptcy Code pursuant to Rule 9011, 11 U.S.C. §§ 105, 349, and

its inherent authority.6 “Sanctions under Bankruptcy Rule 9011 are warranted when

(1) the papers are frivolous, legally unreasonable or without factual foundation, or

(2) the pleading is filed in bad faith or for an improper purpose.” In re Mroz, 65 F.3d

1567, 1572 (11th Cir. 1995). Rule 9011 “permits sanctions only if the objectionable

court paper is signed in violation of the rule.” Id. “Accordingly, the court’s inquiry

should only focus on the merits of the pleading gleaned from the facts and law known

or available to the attorney at the time of filing.” Id. (citation omitted). “The court is

expected to avoid using the wisdom of hindsight and should test the signer’s conduct

by inquiring what was reasonable to believe at the time the pleading, motion, or other

paper was submitted.” Id. (citation omitted). Thus, the court “must first determine

whether the party’s claim is objectively frivolous, in view of the law or facts, and

then, if it is, whether the person signing the document should have been aware that


       6
         Because the Court may affirm “on any ground supported by the record,” see Martin, 618
B.R. at 330, the Court need not reach the issue of whether the Bankruptcy Court erred in its denial
of confirmation of the Sixth Plan and its dismissal of Dekom’s claim with prejudice based on its
findings from the February 12 Hearing.

CASE NO. 3:20cv5399-MCR-MJF
     Case 3:20-cv-05399-MCR-MJF Document 45 Filed 03/20/21 Page 9 of 12




                                                                              Page 9 of 12

it was frivolous.” Id. at 1573. If the signer of the document “has failed to conduct a

reasonable inquiry into the matter, then the court is obligated to impose sanctions

even if the [signer] had a good faith belief that the claim was sound.” Id.

      The Bankruptcy Court also has inherent authority to impose sanctions on

parties. See In re Walker, 532 F.3d 1304, 1309 (11th Cir. 2008). “To impose

sanctions under these inherent powers, the court first must find bad faith,” which “is

warranted where an attorney knowingly or recklessly raises a frivolous argument.”

Id. “Sanctions are ‘especially appropriate where counsel takes frivolous legal

positions supported by scandalous accusations.’ ” Id.; see In re Evergreen Sec., Ltd.,

570 F.3d 1257, 1273–74 (11th Cir. 2009) (“If particularly egregious, the pursuit of

a claim without reasonable inquiry into the underlying facts can be the basis for a

finding of bad faith.”). “Further, continually advancing groundless and patently

frivolous litigation’ is ‘tantamount to bad faith.’ ” In re Evergreen, 570 F.3d at 1274

(citation omitted).

      Importantly, a pro se litigant “is subject to the relevant law and rules of court,”

including the Federal Rules of Bankruptcy Procedure. See Moon v. Newsome, 863

F.2d 835, 837 (11th Cir. 1989); Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir.

2002) (“Despite construction leniency afforded pro se litigants, we nevertheless

have required them to conform to procedural rules.”). “These rules provide for
CASE NO. 3:20cv5399-MCR-MJF
    Case 3:20-cv-05399-MCR-MJF Document 45 Filed 03/20/21 Page 10 of 12




                                                                            Page 10 of 12

sanctions for misconduct and for failure to comply with court orders.” Moon, 863

F.2d at 837.

      The Bankruptcy Court did not err in finding that Dekom’s litigation conduct,

and in particular his scandalous and objectively frivolous allegation of ex parte

communications, demonstrated bad faith and was therefore sanctionable.7 See In re

Evergreen, 570 F.3d at 1275 (“[T]he bankruptcy court did not err in finding that [an

attorney’s] overzealous litigation tactics, use of factual inaccuracies, and

disrespectful behavior demonstrate bad faith.”). Dekom failed to conduct a

reasonable inquiry before making allegations of ex parte communications and was

extremely difficult to deal with and disrespectful to the Bankruptcy Court. See id. at

1275–77 (finding an attorney engaged in bad faith where the attorney “indulged in

disrespectful statements without legal or factual foundation,” including accusing the

bankruptcy court of engaging in ex parte communications, and “treated the court as

an adversary and continually made inflammatory statements”). The Court affirms

the Bankruptcy Court’s determination that Dekom’s allegation of ex parte

communications was objectively frivolous in view of the facts and that Dekom, as




      7
       The Bankruptcy Court also correctly determined that its December 17, 2019 Order to
Show Cause satisfied Fed. R. Bankr. P. 9011(c)(1)(A)’s “safe harbor” requirement.
CASE NO. 3:20cv5399-MCR-MJF
     Case 3:20-cv-05399-MCR-MJF Document 45 Filed 03/20/21 Page 11 of 12




                                                                                       Page 11 of 12

the person signing the motion, should have been aware that it was frivolous.8 In re

Mroz, 65 F.3d at 1573.

       Because the Court affirms the dismissal of Dekom’s case, his “additional

challenges to the [B]ankruptcy [C]ourt’s administration of [his] case are now moot.”

See In re Kunsman, 752 F. App’x 938, 941 (11th Cir. 2018) (citing Neidich v. Salas,

783 F.3d 1215, 1216 (11th Cir. 2015)).9




       8
          The Bankruptcy Court noted that Dekom’s “outrageous allegations . . . are in keeping
with his modus operandi” in both this case and in other cases “when things did not go as [Dekom]
would like.” See ECF No. 1-3 at 8 n.16 (collecting examples). Unfortunately, Dekom has
continued to utilize the same tactics before this Court. See, e.g., Appellant’s Br. at 4 (accusing the
Bankruptcy Court of “ ‘[p]laying goalie’ for the Trustee”), 23 (describing the Bankruptcy Court’s
orders as being “like an angry teen’s screed” and stating that the Bankruptcy Court “has ceded too
much control to young clerks”). Indeed, Dekom has continued this behavior before the Eleventh
Circuit. See Appellant’s Br. At 7–8, Dekom v. Nationstar Mortgage LLC, No. 20-13985, (11th
Cir. Nov. 25, 2020) (accusing this Court of “outsourcing adjudication to underlings who treat [pro
se] cases as ‘backlog’ to be ‘flushed.’ . . . produc[ing] warped results which favor the large firms
and institutions which offer career advancement to those same junior players”).
       9
          In a prior Order, the Court stayed the deadline for Dekom to file his reply briefs to
Nationstar’s and the Trustee’s briefs pending resolution of Dekom’s “Motion to Correct Record
and Extension of Time.” See ECF No. 38. As that motion is now moot, the Court finds that reply
briefs are unnecessary. A reply brief would not change the outcome of the Court’s analysis, and
the Court is unaware of any authority “that requires a court to ‘require more briefing on a motion
that has no chance of success.’ ” See CalMat Co. v. Oldcastle Precast, Inc., No. 16-26, 2018 WL
3025053, at *2 (D.N.M. June 21, 2018) (quoting Ibeagwa v. I.R.S., No. 14-cv-369, 2015 WL
3791538, at *1 (W.D. Wis. June 18, 2015)); cf. United States v. Cooper, 680 F. App’x 844, 848
n.3 (11th Cir. 2017) (holding under Fed. R. Crim. P. 52(a), a criminal rule analogous to Fed. R.
Civ. P. 61, that the district court’s ruling on a motion before receiving a reply was harmless error
not affecting substantial rights because the defendant did not show that a reply “would have
changed the outcome”).
CASE NO. 3:20cv5399-MCR-MJF
   Case 3:20-cv-05399-MCR-MJF Document 45 Filed 03/20/21 Page 12 of 12




                                                                     Page 12 of 12

     Accordingly,

     1. The Bankruptcy Court’s April 20, 2020 Order dismissing Dekom’s case

        pursuant to Fed. R. Bankr. P. 9011(c) and for cause pursuant to 11 U.S.C.

        §§ 105, 349, ECF No. 1-3, is AFFIRMED.

     2. Dekom’s remaining challenges to the Bankruptcy Court’s administration

        of his case are DISMISSED as moot.

     3. All pending motions, including Dekom’s Motion to Correct Record and

        Motion to Strike, ECF Nos. 33 & 39, are DENIED as moot.

     4. The Clerk is directed to close the case.

           DONE AND ORDERED this 20th day of March 2021.




                               M. Casey Rodgers
                               M. CASEY RODGERS
                               UNITED STATES DISTRICT JUDGE




CASE NO. 3:20cv5399-MCR-MJF
